Citation Nr: 0914821	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-11 066	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for migraine headaches.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1999 to April 
2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In addition to the matter addressed below, the Veteran has 
also claimed that service connection for dizziness and a 
higher rating for post-traumatic stress disorder (PTSD) are 
warranted.  A Notice of Disagreement (NOD) was received in 
November 2005, but because the Veteran has not submitted a 
Substantive Appeal (VA Form 9) for these issues, the appeal 
has not been perfected.  Absent an NOD, a Statement of the 
Case and a Substantive Appeal, the Board does not have 
jurisdiction of these issues.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994). 


FINDING OF FACT

Migraine headaches first shown following separation from 
service are not causally or etiologically related to active 
service.  


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2005 
and December 2005.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Since the 
Veteran's service connection claim is being denied, no 
disability rating or effective date will be assigned. The 
Board thus finds that there can be no possibility of any 
prejudice to the claimant under the holding in the Dingess 
case.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that he is entitled to service 
connection for migraine headaches.  Service connection will 
be granted for a disability resulting from an injury or 
disease incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay evidence, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records do not show any 
diagnosis of or treatment for any migraine headaches.  
Service treatment records do confirm an incident in May 2005 
where the Veteran, along with nine other people, suffered a 
lightning strike while playing football outdoors.  In July 
2003, while still in service, the Veteran underwent a 
Veterans Administration Physical Examination in connection 
with low back pain and residuals from the lightning strike.  
During that examination the Veteran denied any headaches, 
dizziness, nausea or vomiting.

Post-service treatment records do not indicate any migraine 
headaches until November 2004, when the Veteran was treated 
at a VA facility in Dallas, Texas.  At that time, the Veteran 
stated that his headaches had begun approximately a month 
prior.  He also reported that the headaches were occurring on 
a daily basis and that he often gets dizzy and passes out as 
a result.  The examiner diagnosed the Veteran with possible 
migraine headaches and prescribed medication.  Subsequent VA 
outpatient treatment records from March 2005 indicate that 
the headaches are located in the frontal and occipital areas 
bilaterally and that the blackouts usually last about 20 
minutes.  VA treatment records from May 2005 indicate that 
the migraine headaches were improved with the use of 
medication.  

The Veteran was first provided a comprehensive VA examination 
for his migraine headaches in August 2005.  Based on material 
improvement with the use of medication, the examiner 
determined that the lightning strike from May 2000 was not 
likely the cause of the Veteran's migraine headaches.  In 
September 2006 the Veteran underwent another examination for 
his migraine headaches.  This examiner also determined that 
the Veteran's migraine headaches were not likely related to 
the lightning strike, basing this opinion on the absence of 
direct head trauma.  

As stated, a claimant is responsible for supporting a claim 
for benefits under laws administered by the VA, and the 
Veteran was clearly advised of the need to submit medical 
evidence demonstrating not only the presence of migraine 
headaches, but also a nexus or relationship between that 
condition and service.  The Veteran has failed to do so.  The 
Veteran obviously believes that his condition is a result of 
service, but he has presented no corroborating medical 
evidence supporting this belief.  In fact, the only evidence 
regarding causality consists of two VA examiners who opined 
that it was unlikely there was any connection between any 
event in service and the Veteran's migraine headaches.  
Significantly, the Veteran, as a layperson, lacks appropriate 
medical training and is therefore not competent to provide a 
probative opinion on a medical matter.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997). 

Based on this record, the Board finds that the medical 
evidence is against the Veteran's claim for service 
connection for migraine headaches.  In the absence of a 
current disability related to service by competent medical 
evidence, a grant of service connection is clearly not 
supportable.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board concludes that service 
connection for migraine headaches is not established. 


ORDER

Service connection for migraine headaches is denied.

____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


